Case: 10-51012 Document: 00511400201 Page: 1 Date Filed: 03/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 3, 2011

                                     No. 10-51012                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



MICHAEL C. SMART

                                                   Plaintiff-Appellant
v.

UNITED STATES OF AMERICA

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                    for the Western District of Texas, El Paso
                              USDC No. 3:10-00132


Before KING, BENAVIDES, and ELROD, Circuit Judges..
PER CURIAM:*
       Michael Smart has filed a series of pro se lawsuits against federal
agencies, officers, and employees. The instant appeal is from the dismissal of his
cause of action based upon res judicata. Smart asserts general conclusions with
very little detail and makes no references to the record. It is clear, however, that
the nucleus of this suit is the same as the previous case that was dismissed by
a district court in our circuit and affirmed by this Court on appeal. The district


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-51012 Document: 00511400201 Page: 2 Date Filed: 03/03/2011



                               No. 10-51012

court correctly determined that res judicata applied and dismissed the claim
herein. This appeal is DISMISSED as frivolous.




                                     2